IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1126
                            Filed November 27, 2019


IN THE INTEREST OF C.S. and A.S.,
Minor Children

K.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Guthrie County, Virginia Cobb,

District Associate Judge.



      A mother appeals the termination of her parental rights to her two children.

AFFIRMED.



      Christine Sand of Wild, Baxter & Sand, PC, Guthrie Center, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Charles Isaacson of Charles Isaacson Law, P.C., Des Moines, attorney and

guardian ad litem for minor children.



      Considered by Bower, C.J., and May and Greer, JJ.
                                          2


MAY, Judge.

       The juvenile court terminated the mother and father’s parental rights to A.S.

and C.S. Only the mother appeals. She argues (1) grounds for termination were

not proven, (2) termination was not in the children’s best interests, (3) her strong

bond with the children precludes termination, and (4) the State did not provide

reasonable efforts toward reunification. We affirm.

I.     Facts and Prior Proceedings

       In January 2015, A.S. was born premature. At the time, the mother and

father were living in Reno, Nevada. A.S. remained in neonatal intensive care for

about five months. She was admitted to the hospital again in June 2015 due to

bruising on her left arm. But she was released back into her parents’ care.

       Then, in September, the mother again sought emergency care for A.S. This

time, A.S. presented with a broken left arm. Both parents claimed they had no

idea how A.S. was injured. The Nevada Department of Social Services (Nevada

DSS) became involved. A.S. was placed in the care of her maternal grandparents

while Nevada DSS investigated. Ultimately, she was returned to the parents.

       C.S. was born in December 2015. A few months later, the father left the

mother and children. He has maintained little to no contact with the children.

       Later, the mother met a man online. His name was David. He lived in Iowa.

The mother decided to move in with him. So, in May 2016, she moved with C.S.

and A.S. from Nevada to Iowa to live with David.

       In July, the Iowa Department of Human Services (DHS) became involved

after C.S. was admitted to the hospital. He had a skull fracture plus various bruises

at different healing stages. At first, the mother and David claimed the skull fracture
                                              3


was caused by a clip-on fan that fell on C.S.’s head during the night. But a medical

report found the mother’s explanations were “insufficient for the severity and

characteristics of [C.S.]’s injuries.”

       The children were removed from the mother’s care and placed with a foster

family. The mother eventually ended her relationship with David and moved into

her own apartment. David entered an Alford1 plea to child endangerment in

connection with C.S.’s injuries.

       In April and May 2017, the mother participated in a parenting assessment.

The    assessment      revealed     significant    concerns,    including    the   mother’s

“ambivalence about [C.S.]’s injuries.”            The mother’s inability to parent was

characterized as “a significant risk to the children.” Moreover, the assessment

found the mother “needs therapeutic help to reconcile her need to provide for the

children’s special physical, mental and developmental needs with her pattern of

impulsive and high risk decision making that place her children in vulnerable living

circumstances that are not stable or safe.”

       The State petitioned for termination of both parents’ rights. The juvenile

court found grounds for termination were proven as to the mother under Iowa Code

section 232.116(1)(d), (e), (f), and (h) (2017). The mother now appeals.2




1
  North Carolina v. Alford, 400 U.S. 25, 37 (1970) (permitting a defendant to plead guilty
to a crime without admitting participation in the underlying facts that constitute the crime).
2
  As to the father, the juvenile court found grounds were proven under Iowa Code section
232.116(1)(b), (d), (e), (f), (h), and (i). But the father does not appeal. So this appeal
focuses solely on the mother’s claims on appeal.
                                           4


II.    Standard of Review

       We review termination proceedings de novo. In re P.L., 778 N.W.2d 33, 40

(Iowa 2010). “We will uphold an order terminating parental rights where there is

clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (citing In re D.W., 791 N.W.2d 703, 706

(Iowa 2010)).

III.   Analysis

       We generally use a three-step analysis to review the termination of a

parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We must determine:

(1) whether a ground for termination has been established, (2) whether termination

is in the child’s best interest, and (3) whether we should exercise any of the

permissive exceptions to termination. Id. at 472–73. Finally, we consider any

additional arguments raised by the appealing parent.

       A. Grounds for Termination

       We first determine whether the State has proved grounds for termination

under Iowa Code section 232.116(1). Id. The juvenile court found grounds for

termination under Iowa Code section 232.116(1)(d), (e), (f), and (h).3 “When the

juvenile court terminates parental rights on more than one statutory ground, we

may affirm the juvenile court’s order on any ground we find supported by the


3
  We note the juvenile court also found grounds for termination were established under
Iowa Code section 232.116(1)(b) and (i) as to the father. The mother provides arguments
for why these grounds were not satisfied. Because these grounds only apply to the father
and he does not appeal, we need not address these grounds.
                                           5

record.” In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). We choose to address

grounds for termination under Iowa Code section 232.116(1)(f) for A.S. and Iowa

Code section 232.116(1)(h) for C.S.

        Section 232.116(1)(f) authorizes termination of a parent’s parental rights

when:

               (1) The child is four years of age or older.
               (2) The child has been adjudicated a child in need of
        assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
        the child’s parents for at least twelve of the last eighteen months, or
        for the last twelve consecutive months and any trial period at home
        has been less than thirty days.
               (4) There is clear and convincing evidence that at the present
        time the child cannot be returned to the custody of the child’s parents
        as provided in section 232.102.

Section 232.116(1)(h) is nearly identical except it applies to a child who is “three

years of age or younger” and only requires the child be removed “for at least six

months of the last twelve months, or for the last six consecutive months.”

        The mother only challenges the fourth element for each of these grounds.4

She points out she has “stable housing, a steady job, and months of successful

parenting.” Thus, she argues, the State failed to prove the children could not be

returned to her at the time of the termination hearing.

        We disagree.      The parenting assessment revealed the mother was

“ambivalent” toward C.S.’s very serious injuries. The juvenile court echoed this

concern and highlighted the mother’s refusal to acknowledge any responsibility for

C.S.’s injuries. Likewise, the mother’s attitude toward the children’s injuries gives



4
 This element is identical in both grounds. See Iowa Code § 232.116(1)(f)(4), (h)(4). We
choose to address both paragraphs concurrently.
                                            6

us little confidence she would ensure their safety in the future. See In re M.L.,

2011 WL 5389620, at *4 (Iowa Ct. App. Nov. 9, 2011) (noting the parents have no

insight into how the injury to the child occurred and finding “[w]ithout that insight,

the services provided to, and received by, the parents cannot ensure that an

abused child . . . or any other child under the supervision of the parents . . . would

be safe”).

          Moreover, the record shows the mother has made impulsive decisions

without appreciating how her actions affect the children. A key example is the

mother’s decision to move from Nevada to Iowa with her two young children to live

with someone she met online. As the juvenile court noted, the mother “entered

into a romantic relationship with this man and placed her children in his care,

knowing nothing more about him other than he hadn’t had much experience with

children or babies.” Likewise, the parenting assessment found the mother’s move

“with two medically needy children” to be a high-risk behavior that placed the

children “in vulnerable living circumstances that are not stable or safe.”

          Like the juvenile court, we conclude the children could not have been safely

returned to the mother at the time of the termination hearing.            Grounds for

termination have been proven, and the first step of our analysis is satisfied.

          B. Best Interests

          Next, we consider the best interests of the children.       See Iowa Code

§ 232.116(2). Our analysis is governed by Iowa Code section 232.116(2), which

states:

          In considering whether to terminate the rights of a parent under this
          section, the court shall give primary consideration to the child[ren]’s
          safety, to the best placement for furthering the long-term nurturing
                                          7


       and growth of the child[ren], and to the physical, mental, and
       emotional condition and needs of the child[ren].

       The mother claims termination is not in the children’s best interests because

they are bonded to their mother. But safety is a “defining element[]” of our best-

interest analysis. In re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., specially

concurring); see Iowa Code § 232.116(2) (noting “the court shall give primary

consideration to the child[ren]’s safety”). The mother’s impulsive behavior and lack

of insight present an ongoing threat to the children’s safety. Indeed, in two of her

recent romantic relationships, the children have been physically abused. So, like

the juvenile court, we conclude termination is in the children’s best interests.

       C. Permissible Exceptions

       We now look at the exceptions under Iowa Code section 232.116(3). The

parent bears the burden of proving an exception exists. A.S., 906 N.W.2d at 476.

       Here, the mother asserts her strong bond with her children precludes

termination under Iowa Code section 232.116(3)(c). She contends the bond is “so

strong that it has survived and thrived for two years of removal and minimal

contact.”

       Iowa Code section 232.116(3)(c) authorizes the juvenile court to forgo

termination if “[t]here is clear and convincing evidence that the termination would

be detrimental to the child at the time due to the closeness of the parent-child

relationship.” The juvenile court acknowledged the mother and children were

bonded. But the court found their bond was “insufficient to defeat the overriding

concern for the children’s safety in [the mother’s] care.”
                                         8


       We agree. “[O]ur consideration must center on whether the child[ren] will

be disadvantaged by termination.” D.W., 791 N.W.2d at 709. As noted in the

parenting assessment, the children are “very young and need stability, routine,

consistency, and strong parenting.” Both children were born premature and have

resulting medical needs. And now both children have received significant physical

injuries at a very young age. Given the mother’s history of abusive relationships,

as well as her failure to acknowledge the dangers to which she has exposed her

children, we do not believe their need for safety is outweighed by their bond with

the mother.

       D.      Additional Claims

       Finally, the mother argues the State did not provide reasonable efforts

toward reunification. The State is required “to ‘make every reasonable effort’ to

reunify the family as quickly as possible, consistent with the best interests of the

children.” In re S.H., No. 15-1939, 2016 WL 757421, at *4 (Iowa Ct. App. Feb. 24,

2016) (quoting Iowa Code § 232.102(7) (2016)); see Iowa Code § 232.102(9)

(2019). The mother argues DHS improperly limited her visitation with the children.

We disagree.

       The mother’s first request for a reasonable-efforts determination was made

after DHS alleged the mother violated the terms of her visitation agreement.

Following a hearing, the juvenile court found the mother had “attempt[ed] to

circumvent the plain reading of the visitation agreement.” The juvenile court

ordered visitation remain within DHS’s discretion.

       The following month, the mother again requested a reasonable-efforts

determination. She argued DHS was not providing reasonable efforts because
                                          9


DHS limited her visitation to two professionally-supervised visits per week. But the

juvenile court found no lack of reasonable efforts because the mother manipulated

the original visitation plan and, moreover, nonprofessional supervision was

inadequate.

       “The concept of reasonable efforts includes a visitation agreement designed

to facilitate reunification while protecting the children from the harm prompting the

removal.” In re S.P., No. 16-1919, 2017 WL 108798, at *3 (Iowa Ct. App. Jan. 11,

2017) (emphasis added). Here, the mother has put both children in situations that

resulted in physical harm. Upon discovering the mother was not being properly

supervised under the original visitation plan, DHS required professional

supervision to ensure the children remained safe. We believe this was reasonable

and necessary.

       As the juvenile court found, the mother has not properly addressed her

“irrational and risky thinking and acting” and that behavior has “contributed to or

caused the children’s injuries.” See In re M.B., 553 N.W.2d 343, 345 (Iowa Ct.

App. 1996) (“If services directed at removing the risk or danger responsible for a

limited visitation scheme have failed its objective, increased visitation would most

likely not be in the child[ren]’s best interests.”). Supervision at her visitations was

necessary to keep the children safe. Nor was increased visitation in the children’s

best interests.    The State did not fail to make reasonable efforts toward

reunification.

IV.    Conclusion

       The juvenile court properly terminated the mother’s parental rights.

       AFFIRMED.